               Case: 18-14388       Doc: 59       Filed: 01/21/21   Page: 1 of 7




              IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA
IN RE:
MELODY NAKINA LEWIS                                          Case No. 18-14388-SAH
                                        Debtor.              (Chapter 7)



      Certificate of Service for Notice of Trustee’s Final Report and
         Applications for Compensation and Deadline to Object
       This is to certify that on January 21, 2021, a true and correct copy of the Notice of
Trustee’s Final Report and Applications for Compensation and Deadline to Object (NFR), filed
on January 21, 2021 [Doc. No. 57], was forwarded via U.S. Mail, first class, postage prepaid, to
those parties listed on the attached matrix.


                                                  s/ Kevin M. Coffey
                                                  Kevin M. Coffey (OBA# 11791)
                                                  HARRIS & COFFEY, PLLC
                                                  435 N. Walker, Suite 202
                                                  Oklahoma City, OK 73102
                                                  405/235-1497
                                                  405/606-7446 (fax)
                                                  E-mail: kevin@harrisandcoffey.com
                                                  Chapter 7 Trustee
                                 Case: 18-14388            Doc: 59        Filed: 01/21/21          Page: 2 of 7




                                        UNITED STATES BANKRUPTCY COURT
                                         WESTERN DISTRICT OF OKLAHOMA

 IN RE: MELODY N LEWIS                                                  CASE NO: 18-14388

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 7
                                                                        ECF Docket Reference No. 57




On 1/21/2021, a copy of the following documents, described below,

NOTICE OF TRUSTEE'S FINAL REPORT AND APPLICATIONS FOR COMPENSATION AND DEADLINE TO OBJECT ECF Docket
Reference No. 57




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.
The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 1/21/2021




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Kevin M. Coffey
                                                                            Harris and Coffey, PLLC
                                                                            435 N. Walker Suite 202
                                                                            Oklahoma City, OK 73102
                          Case:WERE
PARTIES DESIGNATED AS "EXCLUDE"  18-14388
                                     NOT SERVED Doc: 59 FIRST
                                                VIA USPS    Filed: 01/21/21
                                                                CLASS MAIL      Page: 3 of 7
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO                                                                         EXCLUDE
1LABEL MATRIX FOR LOCAL NOTICING         ATLAS ACQUISITIONS LCC                   USBC WESTERN DISTRICT OF OKLAHOMA
10875                                    492C CEDAR LANE SUITE 442                215 DEAN A MCGEE
CASE 18-14388                            TEANECK NJ 07666-1713                    OKLAHOMA CITY OK 73102-3426
WESTERN DISTRICT OF OKLAHOMA
OKLAHOMA CITY
THU JAN 21 11-15-42 CST 2021




AMR                                      ATT                                      ATT CORPORATE HEADQUARTERS
7269 WEST SHERIDAN AVENUE                PO BOX 78628                             208 SOUTH AKARD ST
OKC OK 73102                             PHOENIX AZ 85062-8628                    DALLAS TX 75202-4206




ATT CORPORATE HEADQUARTERS               ATT DIRECT 1V                            AGENCY OF CREDIT CONTROL
PO BOX 5093                              PO BOX 5093                              2014 S PONTIAC WAY
CAROL STREAM IL 60197-5093               CAROL STREAM ILL 60197-5093              DENVER CO 80224-2412




AMER MNGT SVCS                           ASHLEY FUNDING SERVICES LLC              BANFIELD HOSPITAL
PO BOX44069                              RESURGENT CAPITAL SERVICES               1921S BROADWAY
OKC OK 73144-1069                        PO BOX 10587                             EDMOND OKLAHOMA 73013-4018
                                         GREENVILLE SC 29603-0587




BANK OF OKLAHOMA                         BAPTIST MEDICAL CENTER                   BEACON LOANS
PO BOX 26908                             PO BOX 268907                            358 S 700 E SUITE B 105 PMB
OKLAHOMA CITY OK 73126-0908              OKLAHOMA CITY 73126-8907                 SALT LAKE CITY UT 84102-2160




BOOST PREMIER LIE                        BUSINESS REVENUE SYSTEMS RADIOLOGY       CK MARKETING
1649 WILLIAMSON RD                       CONSULTA                                 3336 E 33RD PLACE SUITE B
GRIFFIN GA 30224-3932                    6032 TRIER ROAD                          YUMA AZ 85365-5200
                                         FORT WAYNE IN 46815-5337




CASHLAND                                 JPMORGAN CHASE BANK N A                  CITY OF BETHANY
10417 N MAY AVE                          BANKRUPTCY MAIL INTAKE TEAM              PO BOX 219
OKC OK 73120-2610                        700 KANSAS LANE FLOOR 01                 BETHANY OK 73008-0219
                                         MONROE LA 71203-4774




CITY OF BETHANY                          CITY OF OKC UTILITIES COMPANY            CONVERGENT OUTSOURCING
UTILITIES                                2701 NE 4TH STREET                       PO BOX 9004
PO BOX 219                               OKC OK 73117-5609                        RENTON WA 98057-9004
BETHANY OK 73008-0219




COX COMMUNICATIONS                       COX COMMUNICATIONS                       CREDIT BUREAU SERVICES A
3316 SOUTH BROADWAY                      PO BOX 268870                            123 W 7TH STREET
EDMOND OK 73013-4101                     OKLAHOMA CITY OK 73126-8870              STILLWATER OK 74074-4068
                          Case:WERE
PARTIES DESIGNATED AS "EXCLUDE"  18-14388
                                     NOT SERVED Doc: 59 FIRST
                                                VIA USPS    Filed: 01/21/21
                                                                CLASS MAIL      Page: 4 of 7
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM


CREDIT SYSTEMS                           DEFENDER SECURITY                        DIRECTV
PO BOX 312125                            3750 PRIORITY WAY SOUTH DR STE 200       PO BOX 105261
ATLANTA GA 31131-2125                    INDIANAPOLIS IN 46240-3815               ATLANTA GA 30348-5261




DIRECTV LLC                              DIVERSIFIED CONSULTANTS                  DR JAMES KELLER
BY AMERICAN INFOSOURCE AS AGENT          PO BOX 551268                            1800 S RENAISSANCE BLVD
4515 N SANTA FE AVE                      JACKSONVILLE FL 32255-1268               EDMOND OK 73013-3023
OKLAHOMA CITY OK 73118-7901




ENT MEDICAL PLAZA BILLING                EMERGENCY PHYSICIANS OF MIDWEST CITY     EMERGENCY PHYSICIANS OF MIDWEST CITY
535 NW 9TH STREET                        2825 PARKLAWN DR                         940 NE 13TH ST STE 1B1306
SUITE 300                                OKC OK 73110-4201                        OKLAHOMA CITY OK 73104-5008
OKC OK 73102-1073




ENHANCED RECOVERY COMPANY                FOUNTAIN LAKE APARTMENTS                 GREEN VALLEY CASH
PO BOX 57547                             141025 N EASTERN AVE                     PO BOX 615
JACKSONVILLE FL 32241-7547               EDMOND OK 73013                          HAYS MT 59527-0615




H R ACCOUNTANTS                          HR ACCOUNTS                              IC SYSTEM
7017 JOHN DEERE PARKWAY                  5320 22ND AVE                            PO BOX 64378
MOLINE IL 61265-8072                     MOINE IL 61265-3627                      SAINT PAUL MN 55164-0378




IAN S ENTERPRISE LLC                     IANS ENTERPRISES                         INTEGRIS MEDICAL GROUP
9450 SW GEMINI DR 39525                  9450 SW GEMINI DR 39525                  5320 22ND STREET AVE
BEAVERTON OR 97008-7105                  BEAVERTON OR 97008-7105                  MOLINE IL 61245




INTEGRIS PHYSICIAN SERVICES              INTEGRIS PHYSICIAN SERVICES CO WORKS     INTERNAL REVENUE SERVICE
PO BOX 269032                            AND LE                                   PO BOX 7346
OKC OK 73126-9032                        3030 NW EXPRESSWAY                       PHILADELPHIA PA 19101-7346
                                         SUITE 1300
                                         OKLAHOMA CITY OK 73112-5436




INTERNAL REVENUE SERVICE DEPT            JANA FERREL                              JEFFERSON CAPITAL SYSTEMS LLC
55 N ROBINSON AVE                        4101 PERIMETER CENTER DR STE 210         PO BOX 7999
OKC OK 73102-9229                        OKC OK 73112-2309                        SAINT CLOUD MN 56302-7999




KANSAS COUNSELORS                        LABCORP                                  MC BRIDE ORTHOPEDIC HOSPITAL
8725 ROSEHILL ROAD 415                   PO BOX 2240                              9000 BROADWAY EXTENSION
LENEXA KS 66215-4611                     BURLINGTON NC 27216-2240                 OKC OK 73114
                          Case:WERE
PARTIES DESIGNATED AS "EXCLUDE"  18-14388
                                     NOT SERVED Doc: 59 FIRST
                                                VIA USPS    Filed: 01/21/21
                                                                CLASS MAIL      Page: 5 of 7
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

                                         UNDELIVERABLE
MCBRIDE ORTHOPEDIC                       MERCY CLINICS                            MERCY HEALTH CENTER
9600 SOUTH BROADWAY EXT                  OKLAHOMA CITY OK                         4300 WEST MEMORIAL RD
OKC OK 73114-7408                                                                 OKC OK 73120-8362




MERCY HOSPITAL                           MERCY HOSPITAL                           MERCY VIRTUAL BUSINESS OFFICE
14528 SOUTH OUTER 40                     PO BOX 505393                            1730 E PORTLAND ST
SUITE 100                                ST LOUIS MO 63150-5393                   SPRINGFIELD MO 65804-1311
ST LOUIS MO 63017-5743




MIDWEST RECOVERY SYSTEMS                 MILLINNIUM FINANCIAL GROUP               NORTHWEST ANESTHESIA PC
514 EARTH CITY PLAZA SUITE 100           5770 NW EXPRESSWAY SUITE 102             3300 NORTHWEST EXPRESSWAY
EARTH CITY MO 63045-1303                 OKLAHOMA CITY OK 73132-5238              OKC OK 73112-4418




OKC EAR NOSE AND THROAT CLINIC           OU PHYSICIANS                            OKLAHOMA EMERGENCY SERVICES
535 NW 9TH STREET                        PO BOX 269026                            3303 S MERIDIAN AVE
OKC OK 73102-1070                        OKC OK 73126-9026                        OKC OJ 73119-1026




OKLAHOMA GAS AND ELECTRIC                OKLAHOMA NATURAL GAS                     OKLAHOMA PULMONARY PHYSICIANS
PO BOX 321                               4901 N SANTA FE AVE                      4200 S DOUGLAS AVE SUITE 313
OKC OK 73101-0321                        OKC OK 73118-7911                        OKC OK 73109-3215




OKLAHOMA TAX COMMISSION                  ONE CLICK CASH                           PAYDAY MOBILITY
GENERAL COUNSEL S OFFICE                 PO BOX 1326                              427 N TANTNALL
100 N BROADWAY AVE SUITE 1500            MIAMI OKLAHOMA 74355-1326                WILMINGTON DE 19801-2230
OKLAHOMA CITY OK 73102-8601




PHOENIX FINANCIAL SERVICES LLC TX        RADIOLOGY OF NORTH TEXAS                 RECEIVABLE SOLUTIONS INC
HEALTH DAL                               1277 COUNTRY CLUB LN                     PO BOX 1984
PO BOX 361450                            FORT WORTH TX 76112-2304                 SOUTHGATE MI 48195-0984
INDIANAPOLIS IN 46236-1450




SECURITY CREDIT SERVICES                 SPRINT NEXTEL CORRESPONDENCE             ST ANTHONY HOSPITAL
2653 W OXFORD LOOP 108                   ATTN BANKRUPTCY DEPT                     500 VIRGINIA DR
OXFORD MS 38655-2929                     PO BOX 7949                              STE 514
                                         OVERLAND PARK KS 66207-0949              FORT WASHINGTON PA 19034-2735




T MOBILE                                 TDS TELECOM                              TEXAS MEDICINE RESOURCES
C O AMERICAN INFOSOURCE LP               PO BOX 94510                             204 BILLINGS ST STE 120
4515 N SANTA FE AVE                      PALATINE IL 60094-4510                   ARLINGTON TX 76010-2495
OKLAHOMA CITY OK 73118-7901
                          Case:WERE
PARTIES DESIGNATED AS "EXCLUDE"  18-14388
                                     NOT SERVED Doc: 59 FIRST
                                                VIA USPS    Filed: 01/21/21
                                                                CLASS MAIL      Page: 6 of 7
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

                                         CM/ECF E-SERVICE
TRANSWORLD SYSTEMS                       UNITED STATES TRUSTEE                    VERIZON WIRELESS
PO BOX 15270                             UNITED STATES TRUSTEE                    16 MCLELAND RD
WILIMINGTON DE 19850-5270                215 DEAN A MCGEE AVE 4TH FLOOR           SAINT CLOUD MN 56303-2198
                                         OKLAHOMA CITY OK 73102-3479




                                                                                  DEBTOR
WHY NOT LEASING LLC                      KEVIN M COFFEY                           MELODY NAKINS LEWIS
2653 W OXFORD LOOP                       435 N WALKER STE 202                     1817 NW 172ND ST
OXFORD MS 38655-5442                     OKLAHOMA CITY OK 73102-1810              EDMOND OK 73012-7011




STEPHEN A HARRY
3030 NW EXPRESSWAY
SUITE 200
OKLAHOMA CITY OK 73112-5466
THE FOLLOWING ENTITIES WERECase:
                            SERVED18-14388     Doc:
                                   VIA THE "CM/ECF   59 Filed:
                                                   E-SERVICE"     01/21/21
                                                              THROUGH THE UNITEDPage:
                                                                                 STATES7BANKRUPTCY
                                                                                         of 7      COURT'S NOTICE
OF ELECTRONIC FILING ("NEF")SYSTEM.

(U.S. Trustee)                           (Debtor)                                 Harris & Coffey, PLLC
United States Trustee                    Melody Nakins Lewis                      435 N. Walker ste 201
United States Trustee                    1817 NW 172nd St                         Oklahoma City, OK 73102
215 Dean A. McGee Ave., 4th Floor        Edmond, OK 73012
Oklahoma City, OK 73102                  represented by:
                                         Stephen A Harry
Ustpregion20.oc.ecf@usdoj.gov            3030 NW Expressway
                                         Suite 200
                                         Oklahoma City, OK 73112

                                         stephenaharry@gmail.com




(Trustee)                                (Creditor)                               (Creditor)
Kevin M. Coffey                          Atlas Acquisitions LLC                   Atlas Acquisitions LLC
435 N. Walker Ste 202                    492C Cedar Lane, Ste 442                 294 Union St.
Oklahoma City, OK 73102                  Teaneck, NJ 07666                        Hackensack, NJ 07601
405/235-1497,405/606-7444
represented by:                                                                   bk@atlasacq.com
Kevin M. Coffey
435 N. Walker Ste 202
Oklahoma City, OK 73102

kevin@harrisandcoffey.com
